In the Supreme Court of Georgia



                                      Decided:     October 5, 2015


         S15Y1787. IN THE MATTER OF THOMAS J. FORD, III.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Respondent Thomas J. Ford III (State Bar No. 268235),

pursuant to Bar Rule 4-227 (b) (2), in which he seeks to resolve a pending

disciplinary matter involving his representation of a client in a murder case. In

his petition, Ford admits that his conduct in that case violated Rules 1.4 and 1.16

(a) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The

maximum sanction for a violation of Rules 1.4 and 1.16 is a public reprimand.

      Ford, who has been a member of the Bar since 1996, acknowledges that

his representation was ineffective in a case in which he represented a woman

where she and her daughter were both charged with murder. The woman and

her daughter had retained a lawyer to represent them, but, after they had paid the

lawyer’s fee, the lawyer was removed because of a conflict. The retained lawyer

did not return the fee, however, resulting in Ford taking the woman’s case for
a reduced fee and with no money for experts. Although the need for a forensic

pathologist was clear to Ford, he relied on the daughter’s court-appointed

counsel to obtain the services of one. Ford admits that, when it became clear

that an expert had not been retained, he should have consulted with his client

regarding the impact on her case and moved for a continuance so that a forensic

pathologist could be retained. Ford states that he therefore was not prepared for

trial, which resulted in the jury returning a guilty verdict against his

client–although her motion for new trial, presented by new counsel, has been

granted.

      Ford acknowledges that he received an Investigative Panel reprimand in

September 2014. In mitigation, Ford states that, during the time of his

representation of this client, he was in the midst of the dissolution of his prior

marriage and the beginning of his relationship with the woman who is now his

wife. In addition to the stress and distraction caused by this situation, Ford

began to drink to excess, which led to an arrest for DUI. Ford pled guilty to the

DUI and has complied with the conditions of his probation, changed his

behavior, and met with a counselor, who has determined that Ford does not have

an addiction to alcohol. Both Ford’s ex- and current wives submitted affidavits

                                        2
attesting to the positive changes that Ford has made. Finally, Ford notes that he

did not take the case in question out of greed or from a failure to appreciate the

seriousness of the case, but instead because he believed in his client’s innocence.

Ford argues that a Review Panel reprimand is the appropriate punishment in this

case and seeks to have this Court impose such as discipline. In response, the

State Bar recommends that this Court accept Ford’s suggested discipline.

        Having reviewed the petition and response, we agree that imposition of

a Review Panel reprimand is the appropriate sanction in this matter, and we

therefore accept the petition for voluntary discipline. Accordingly, the Court

hereby orders that Ford receive a Review Panel reprimand in accordance with

Bar Rules 4-102 (b) (4) and 4-220 (b) for his violation of Bar Rules 1.4 and

1.16.

        Petition for voluntary discipline accepted. Review Panel reprimand. All

the Justices concur.




                                        3